DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of this application’s status as a CON of 14/879,311, now U.S. 10,410,779.
Duplicate Claim Warnings
Applicant is advised that should claims be found allowable, claims 5, 7, and 8 will be objected to under 37 CFR 1.75 as being substantial duplicates thereof. 
Specifically, claim 5 is a substantial duplicate of claim 2, Claim 7 is a duplicate of claim 3, and Claim 8 is a duplicate of claim 4.
When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Moran et al. (U.S. 2014/0014715 A1).
Regarding claim 1, Moran et al. (hereinafter Moran) teaches an apparatus for forming and reading an identification feature on an object (Abstract; meeting claimed ‘method of making a security device’). This identification feature is a mixture of disordered magnetic/magnetisable particles, optically active particles, optically distinguishable particles, conductive, and/or semiconductive particles (Paragraph 0031). Moran additionally teaches that the mixture of particles is fused (Paragraph 0045) and/or caused to become solid (Paragraph 0046; see solid ink stick comprising ink medium and identification feature). The ink medium meets the claimed ‘substrate’ and the magnetizable particles meets the claimed ‘plurality of magnetizable particles’. It is noted that ‘fused’ would meet the limitation ‘causing the substrate material and magnetizable particles to become solid’. Additionally, Moran teaches that the magnetizable particles are magnetized (Paragraphs 0064, 0069, 0077, and 0098; meeting claimed ‘magnetizing the magnetizable particles’).
While Moran does not expressly teach that the solidified/fused mixture of particles and ink medium is in the form of “aggregate pellets”, it is noted that the formation of multiple solid ink sticks would meet the BRI of ‘aggregate pellets’ in view that there is no accompanying special definition of ‘aggregate pellet’ or claimed dimensions of such an aggregate pellet. Therefore, as the solid ink sticks are separable and individually shaped and/or molded, this meets the broadest reasonable interpretation of ‘pellet’ as claimed.
Further, Moran teaches at Paragraph 0047 that the solid composition (i.e. the ink stick) can be adapted for an adhesive application or a spraying application. Moran teaches that the adhesive can be formed as a layer on the surface of the object. The combination of the ink stick with a layer of adhesive meets the BRI of ‘the security device’ as claimed. Notably, there is no structure to the claimed security device and so the feature has been interpreted broadly. 
With regard to the limitation requiring the magnetizing of the magnetizable particles to result in a random magnetic field orientation, Moran does not expressly state that the magnetizable particles would be effected to become random but such a feature is prima facie obvious due to Moran’s emphasis that the identification feature is a result of the randomization of the particles (Paragraphs 0030, 0005 and 0008).
Regarding claims 3 and 7, Moran teaches the method as applied to claim 1 above and further teaches Nd-Fe-B as a suitable magnetic/magnetisable particle (Paragraph 0034).
Regarding claims 4 and 8, Moran teaches the method as applied to claim 1 above and further teaches SmCo5 as a suitable magnetic/magnetizable particle (Paragraph 0034).
Regarding claim 6, Moran teaches the method as applied to claim 1 above and further teaches the average particle has a largest dimension of between about 10 nanometers to about 500 micrometers (Paragraph 0031). It is noted that Moran teaches that the particles may have “any suitable and available particle sizes as long as the particle size is able to provide a measurable signal” (Paragraph 0031). 
It has been held that a prima facie case of obviousness exists where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In the instant case, the claimed magnetizable particles having an average diameter of between 50 and 500 microns inclusive lies within Moran’s disclosed range of about 10 nanometers to about 500 microns.
Additionally, it has been held that ‘where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). As such, it would be obvious to the ordinarily skilled artisan before the effective filing date of the claimed invention to determine the optimal particle size range in view of the teachings of Moran such that the particle sizes were able to provide a measurable signal.
Moreover, it has been held that ‘where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device Gardner v. TEC Syst. Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984). In the instant case, the change in size of the particle sizes is not expected to impart a difference in performance from the identification feature of Moran absent evidence to the contrary.
Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Moran as applied to claim 1 above, and further in view of Moran et al. (U.S. 2012/0104097 A1).
Regarding claims 2 and 5, Moran teaches the method as applied to claim 1 above but fails to teach that the magnetizable particles are flakes having an average thickness that is less than their average diameter.
Moran et al. (hereinafter “097”) teaches a reading device able to identify a tag or object adapted to be identified (Title). Specifically, ‘097 teaches that magnetic particles may be in the form of flakes (Paragraphs 0027 and 0108). ‘097 further teaches that the magnetic particles in flake form align within ink when exposed to a magnetic field (Paragraph 0027 and 0108). The ordinarily skilled artisan would find it obvious to use magnetic particles in the form of flakes so that when dispersed into a medium, such as ink, they will align when the medium is exposed to a magnetic field which will thereby produce an identifiable signature as desired.
Therefore, it would be obvious to the ordinarily skilled artisan before the effective filing date of the claimed invention to modify the magnetic particles of Moran with the flake-form magnetic particles of ‘097.
With regard to the limitation directed to the flakes having an average thickness that is less than their average diameter, it has been held that ‘where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Moran clearly teaches the suitable particle size range in Paragraph 0031. As such, it would be obvious to the ordinarily skilled artisan before the effective filing date of the claimed invention to determine the optimal thickness of the flake form magnetic particles.
Moreover, it has been held that ‘where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device Gardner v. TEC Syst. Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Livesay (U.S. 3,772,200) directed to a method of tagging with microparticles that includes microparticles of 1 to 250 microns (Col. 2 lines 28-30), flakes (Col. 2 line 46-49) that may be magnetic (Col. 2 lines 56-58), metallic (Col. 2 lines 59-63), and carrier/substrates (Col. 4 line 23 for glass), Hoshino (U.S. 5,451,759) directed to using high-permeability magnetic elements randomly scattered in the objects for authenticity/security detection, and Raksha (U.S. 7,047,883) directed to a method and apparatus for orienting magnetic flakes in a carrier such as an ink or paint vehicle to provide security features.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA M MOORE whose telephone number is (571)272-8502. The examiner can normally be reached M-F 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738                                                                                                                                                                                                        
ALEXANDRA M MOORE
Primary Examiner
Art Unit 1738